Title: [Diary entry: 11 August 1788]
From: Washington, George
To: 

Monday 11th. Thermometer at 60 in the morning—76 at Noon and 66 at Night. Clear all day with the wind at North. Visited all the Plantatns. At the Ferry—3 plows were at wk. in the Corn, and all the Hoes (except Cupid, who was stacking Barley at French’s) were weeding and Hilling of Corn. At French’s—The Waggon and two Carts began to draw in Barley for Stacking—the hands engaged in loading, unloading, and Stacking it. 3 plows were at work in the Corn—turning two furrows to that, and to the Potatoes. Ordered the Flax that was set together (but not properly shocked) to be opened, thoroughly dried and put into a Stack.  At Dogue run—five plows were at Work, throwing (as at Frenchs) two furrows to the Corn and two to the Potatoes. The other hands (except those about the Stock) were hilling Corn—which by this time was so grassy as in a manner to be lost, and the wk. not practicable to do, as it shd. be with either plows or Hoes. Overlooked the Stock at this place. Drew two Steers, & 3 old Cows out of the Cattle to be sent to a fresh Pasture at Frenchs for feeding. Withdrew the Lambs 49 in number from the other sheep for the purpose of weening them and placed them in the upper meadow. Also sorted the Sheep and set apart 3 old ewes and 25 old weathers for my own killing and for Market—The rest—viz.  ewes and  weathers for breeding & for Store sheep. Ordered the Horse Chevalier and a poor Mare to be turned into No. 1 to get fat for selling. At Muddy hole. The hand were all at the Mn. Ho. Corn ground. Seperated 3 lambs & 5 Weathers from the rest of the Sheep, leaving  yearling sheep for breeding. Drew a work Steer from the Cattle, to be sent to the feeding Pasture at Frenchs—also two young Mares to be broke in the Room of Jocky & Diamond (two old wk. Horses) which are to be sent to the Pasture at Frenchs to be fatted. Directed the Mare called Simpsons to the Ferry, to be broke in lieu of the bay Mare wch. came last year from the Neck and wch. is allotted for a breeder (not to work)—& a brown Mare to the Past[ur]e a[t] F[renc]hs. In the Neck—Eight Plows were turning in Buck Wheat—one going over the Corn turning two furrows to it. The other hands, except those attending the Carts & stacking were brushing over the Pease which in a very rough and imperfect manner would be accomplished to day. Overlooked the Stock here, and seperated 13 (besides 2 Work Steers which will follow as soon as they can be spared) to go to the feeding Pasture at French’s viz.—5 Steers & 9 cows. Seperated the Lambs 45 in number from the Ewes, & put them in Field No. 2. Drew 12 old weathers and 38 old ewes for killing and Marked and put them in Field No. 7. The residue—viz. 29 weathers & 79 ewes were turned in the Common Pasture. Ordered a Mare called Davy’s and her Colt to Frenchs to recruit. In the Evening Colo. Humphreys returned—accompanied by Mr. Geo. Calvert.